UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2174



J. CAROLYN STRINGER,

                                              Plaintiff - Appellant,

          versus


UNUM LIFE INSURANCE COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-01-4536-3-17)


Submitted:   May 12, 2003                     Decided:   May 21, 2003


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Carolyn Stringer, Appellant Pro Se.     John Bowman McLeod,
HAYNSWORTH SINKLER BOYD, P.A., Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     J.    Carolyn   Stringer   appeals     the   district     court’s   order

granting summary judgment in favor of UNUM Life Insurance Co. on

her claim that UNUM breached the terms of her disability insurance

contract when it retroactively terminated her disability policy and

her claim that the termination was in bad faith.

     We review a grant of summary judgment de novo.               Higgins v.

E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).

Summary judgment is appropriate only if there are no material facts

in dispute and the moving party is entitled to judgment as a matter

of law.    Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).     We view the evidence in the light most favorable

to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986).

     We have reviewed the record and conclude the district court

properly    concluded    UNUM   did       not   breach   the    contract    by

retroactively terminating it because Stringer had not met minimum

work requirements for coverage.           Because UNUM had a contractual

right to cancel the policy, Stringer cannot prove bad faith.               See

Pitts v. Jackson Nat’l Life Ins. Co., 574 S.E.2d 502, 512-13 (S.C.

Ct. App. 2002).       Accordingly, we affirm substantially on the

reasoning of the district court.           See Stringer v. UNUM Life Ins.

Co., No. CA-01-4536-3-17 (D.S.C. filed Sept. 4, 2002; entered Sept.

6, 2002).     We dispense with oral argument because the facts and


                                      2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                3